OPINION ON REHEARING                                                              FILED
                                                                            Apr 12 2019, 9:01 am

                                                                                  CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court




ATTORNEYS FOR APPELLANTS                                    ATTORNEY FOR APPELLEES
Robert E. Shive                                             Charles P. Rice
Paul R. Sadler                                              Murphy Rice, LLP
Emswiller, Williams, Noland &                               South Bend, Indiana
Clarke, LLC
Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Robert Walker and                                           April 12, 2019
Patricia Walker,                                            Court of Appeals Case No.
Appellants-Petitioners,                                     18A-MI-1768
                                                            Appeal from the Hamilton
        v.
                                                            Superior Court
Megan (Buckner) Knight,                                     The Honorable Steven R. Nation,
Appellee-Respondent                                         Judge
________________                                            Trial Court Cause Nos.
                                                            29D01-1703-MI-2800
Robert Walker and                                           29D01-1703-MI-2801
Patricia Walker,
Appellants-Petitioners,

         v.

Ashley Erin Carpenter,
Appellee-Respondent



Baker, Judge.
Court of Appeals of Indiana | Opinion on Rehearing 18A-MI-1768 | April 12, 2019                      Page 1 of 3
[1]   Megan Knight and Ashley Carpenter (the Mothers) have filed this petition for

      rehearing, which we grant for the limited purpose of addressing one issue. 1


[2]   As a preliminary matter, the Mothers raise the same arguments they previously

      raised both during summary judgment proceedings and on appeal. In essence,

      they contend that the law does not recognize Robert and Patricia Walker (the

      Walkers) as grandparents for purposes of the Grandparent Visitation Act

      (GVA) because they no longer fit the definition after the step-fathers adopted

      the children. Because we already addressed this argument in our original

      opinion, we decline to readdress it now.


[3]   The Mothers also seek clarification of our holding that the Walkers are entitled

      to proceed “on the merits.” We intended to give the trial court the opportunity

      to hear the merits of the Walkers’ petitions for grandparent visitation since the

      Walkers and the Mothers stipulated to this procedure in their agreement. In so

      ordering, we are not preventing the step-fathers from being heard. Rather, we

      are simply enforcing the agreement signed by the Mothers and the Walkers by

      specifying that the trial court should hear the Walkers’ argument on why they

      are entitled to grandparent visitation. This makes the Walkers “whole” by

      allowing them to make their case post-adoption, which is clearly what the




      1
       We also clarify that the step-fathers filed and the trial court granted their petitions for step-parent adoption
      before Braden’s death. This fact did not affect our decision.

      Court of Appeals of Indiana | Opinion on Rehearing 18A-MI-1768 | April 12, 2019                        Page 2 of 3
      original agreement allows for them to do. Moreover, the trial court is in the best

      position to hear their case and to make a determination.


[4]   Our original decision stands, and in all other respects, we deny the Mothers’

      petition for rehearing.


      May, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Opinion on Rehearing 18A-MI-1768 | April 12, 2019   Page 3 of 3